Citation Nr: 0928563	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  03-02 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for left hip, left 
knee, and left foot disorders as residuals of a left leg 
injury, to include as secondary to service-connected 
disability.  

2.  Entitlement to service connection for residuals of a left 
thigh injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The Veteran had active military service from December 1951 to 
October 1952.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Veteran testified before the undersigned Veterans Law 
Judge in November 2004.  

In February 2005, the Board reopened and remanded the issue 
of entitlement to service connection for residuals of a left 
leg injury to include the left hip, left leg, left foot, left 
knee, and left ankle.  In June 2005, the RO granted service 
connection for left ankle strain and assigned an initial 10 
percent disability rating.  The Board notes that the Veteran 
filed a Notice of Disagreement in June 2005 for an initial 
rating in excess of 10 percent for the left ankle strain; 
however, after another RO rating decision in October 2005 and 
a November 2007 Statement of the Case (SOC) was issued the 
Veteran did not file a timely Substantive Appeal.  Therefore, 
the issue is not before the Board.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  

The Board again remanded the case in June 2008 to schedule 
the Veteran for an examination to obtain a medical opinion as 
to the etiology of any current left leg disorder.  That 
development has been completed and the case is now ready for 
final appellate consideration.  

In light of action taken herein, the Board has 
recharacterized the issues on appeal as set forth above.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The greater weight of the evidence shows that any current 
left hip or left knee disorder did not result from injury 
sustained in service.  

2.  The greater weight of the evidence shows that any current 
left hip or left knee disorder was not caused by or 
aggravated by a service-connected disability.  

3.  The evidence does not show that the Veteran currently has 
a left foot disorder, other than the left ankle strain for 
which service connection has already been established.  

4.  The greater weight of the evidence shows that the Veteran 
sustained rupture of the semimembranous muscle just superior 
to the left knee joint, with residual tissue defect and scar 
in the posteromedial aspect of the distal left thigh and 
sensory loss in the distal left thigh and left lower leg, as 
a result of injury during service.  


CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for left 
hip, left knee, or left foot disorders as residuals of a left 
leg injury, to include as secondary to service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008).  

2.  The criteria are met for rupture of the semimembranous 
muscle just superior to the left knee joint, with residual 
tissue defect and scar in the posteromedial aspect of the 
distal left thigh and sensory loss in the distal left thigh 
and left lower leg.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Disability that is proximately due to or the result of a 
service-connected disease or injury also shall be service-
connected.  38 C.F.R. § 3.310(a).  But medical evidence is 
required to show this secondary cause-and-effect 
relationship; mere lay opinion will not suffice.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, service 
connection is permitted for aggravation of a non-service-
connected disability caused by a service-connected condition.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (". . . when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability . . . over and above the degree of disability 
existing prior to the aggravation.").  

The medical evidence in this case is conflicting as to the 
relationship, if any, between the Veteran's current left leg 
disabilities and injuries he sustained in a motor vehicle 
accident during service.  A July 1952 entry in his service 
treatment records indicates that the Veteran had a "possible 
fracture of the left ankle."  The record also noted a left 
leg contusion.  The injuries apparently resulted when a 
vehicle in which he was asleep in the back seat overturned.  
He was treated with an Ace bandage and returned to duty.  In 
August 1952, three entries reveal the veteran had continued 
complaints of pain in his left ankle.  He was treated with 
medication, hot soaks and an Ace bandage.  The report of the 
Veteran's October 1952 separation examination indicates that 
his feet and lower extremities were normal, with no 
abnormalities noted by the examining physician.  

The claims file does not contain any post-service medical 
records regarding the Veteran's treatment until 1989.  The 
report of a July 1989 VA compensation examination notes that 
the Veteran complained that his "legs hurt especially left 
knee and ankle."  No objective findings were noted with 
respect to the left leg or knee, however.  VA clinic records 
in March and July 1992 reveal that the Veteran reported 
weakness in his left ankle and that it would give out on him.  
He also related a history of a swollen left knee in 1952 
which had to be drained.  

Private treatment records dated in November 1993 reflect 
complaints of left lower extremity pain.  Nerve conduction 
studies (NCS) were interpreted as showing findings were 
suggestive of "a mild left common peroneal or possibly a 
left sciatic neuropathy."  Those findings were essentially 
confirmed by VA NCS in August 2002.  

VA clinic records dated since January 2002 reflect the 
Veteran's complaint that his left leg hurt from the hip down 
to the ankle, and that it had bothered him off and on for 
15-20 years.  X-rays of the left hip and left knee in 
April 2002 reportedly showed mild degenerative joint disease, 
although x-rays of the left knee in February 1996 had been 
interpreted as being essentially negative.  

A private nurse wrote in April 2002 that she had worked for a 
private physician after the Veteran's separation from service 
and that the physician's records (as well as those of his 
son, who was also a physician and had continued the practice 
after his father's retirement) had been lost or destroyed.  
She indicated that she was a close neighbor of the appellant 
and had known him since 1950, and recalled that the physician 
saw him just after he had been discharged from service, two 
to three weeks after an automobile accident prior to his 
release from service.  She stated that the appellant was in 
extreme pain in his leg and that a swollen area was lanced to 
remove the infection and blood.  He was given pain medication 
and antibiotics.  

In November 2002, a private physician wrote that he had 
evaluated the Veteran for left leg pain.  He noted the 
Veteran's report that he was involved in a vehicle accident 
during service and that he developed a big hematoma on the 
posterior aspect of his left knee.  The examiner also noted 
the Veteran's report that, at the time of his discharge from 
service, he was told that the problems he was still having 
with his knee would resolve.  Reportedly, when he returned 
home, he was seen by his regular physician who drained a 
large hematoma.  The Veteran reported that he had experienced 
some discomfort in his hip, knee, and ankle since that time, 
as well as numbness on the posterior medial left calf and 
weakness that caused him to stumble on several occasions; he 
denied a history of any other injury.  On examination, there 
was no instability, muscle atrophy, or spasm in the ankle or 
leg.  The examiner noted altered sensation on the 
posteromedial aspect of the left leg, from six inches 
proximal to the knee to the ankle, as well as a "sunk in 
place posteromedial to the knee where the femoral condyle can 
be felt quite easily." No muscle mass overlying the area was 
detected; there was a well healed incision at the site.  X-
rays reportedly showed no significant bony abnormality.  The 
examiner indicated that it was his opinion that the Veteran 
had an injury to the posterior medial corner of his knee, 
leaving some residual weakness and altered sensation.  

In March 2003, a VA orthopedic surgery consult was obtained 
to evaluate the Veteran's left leg.  The examiner carefully 
examined the left leg and stated that the left hip showed no 
evidence of degenerative arthritis, including on x-ray.  
There were minimal degenerative changes in the patellofemoral 
and medial compartments of both knees on x-ray, however; the 
examiner commented that appellant's knees appeared to be in 
quite good shape for a 72-year old man.  On examining the 
left thigh, however, there was a defect in the musculature on 
the posteromedial aspect just superior to the supracondylar 
region of the femur.  He indicated that the defect appeared 
to have resulted from a muscle rupture or laceration 
involving the semimembranous muscle.  The examiner noted, 
however, that there was good function of the hamstring 
musculature.  There was a well-healed, broad scar in the 
area, measuring 1 cm x 6 cm.  The examiner did not provide an 
opinion regarding the relationship between the noted 
degenerative arthritis in the left knee and the left leg 
injury in service.  

The record contains color photographs, apparently submitted 
by the Veteran in February 2004, that show a defect and scar 
in the posteromedial aspect of the individual's left thigh 
that corresponds to the area described by earlier examiners.  

Another private physician saw the Veteran in August 2004 for 
his complaint of chronic left leg pain, paresthesias, and 
"related symptoms" since a motor vehicle accident in 1952 
while in service.  The examiner indicated that there were no 
new or progressive symptoms.  Neurological examination and 
EMG reportedly showed evidence of very mild chronic distal 
left sciatic neuropathy without any evidence of acute or 
ongoing/active denervation.  

At his hearing before the Board in November 2004, the Veteran 
testified regarding the accident during service in which he 
allegedly sustained his various left leg injuries and 
regarding the severity of the injuries; he also testified as 
to the treatment he received for the thigh injury immediately 
after service, as well as to his current symptoms.  He also 
indicated that examiners have told him that his left knee 
arthritis is due to the injury in service.  

In May 2005, a VA compensation examination was conducted.  
The examiner was asked to provide an opinion as to the 
etiology of the left knee disability.  It was noted that 
x-rays at that time again showed evidence degenerative joint 
disease of the left knee.  The examiner observed that the 
service treatment records described a contusion of the left 
lower extremity and indicated that contusions typically do 
not lead to chronic problems.  He stated that the left leg 
injury the Veteran sustained in service "which is documented 
as a contusion" was not likely the cause of the decreased 
range of motion in the left knee.  

The Board observes that a rating decision in June 2005 
granted service connection for left ankle strain.  

A private neurologist's treatment records in October 2006 
show an old wound scar on the posteromedial aspect of the 
Veteran's distal left thigh, with a 4cm x 5cm depression in 
the tissue.  In March 2007, another private physician 
recounted the history of the Veteran's injury during service 
and subsequent left leg complaints; noted that he had a 
pronounced limp and tilt toward the left, marked decrease in 
feeling in his left leg and thigh with an old scar and tissue 
deficit; and opined that the posttraumatic deformities and 
neuropathy were due to injuries from the accident in service.  

In August 2008, the RO returned the file to the VA physician 
who examined the Veteran in May 2005 for an additional 
opinion.  First, she noted that x-rays of his left hip in 
June 2008 had been normal.  Although the examiner recorded 
decreased range of motion of the left hip in flexion that was 
painful throughout flexion, she indicated that the left hip 
strain that she diagnosed was less likely as not due to the 
thigh contusion or to left ankle strain.  

One more VA compensation examination was conducted, in May 
2009.  The examiner again diagnosed mild degenerative joint 
disease of the left knee, but indicated that, in her opinion, 
x-rays of the left hip showed no indication of degenerative 
arthritis.  She added that the x-ray findings regarding the 
left knee were commensurate with the Veteran's age.  The 
examiner noted that the Veteran had a limp favoring his left 
side, but stated that a limp favoring that side would, if 
anything, aggravate a condition on his right side, not the 
left.  She concluded, therefore, that it was less likely than 
not that the Veteran's left knee condition was secondary to 
or aggravated by his service-connected left ankle disability.  
Finally, the examiner opined that, because there was no 
evidence of any injury to the Veteran's knee in his military 
medical records and no mention of any lower extremity 
problems on his discharge examination report, it was less 
likely than not that his current left knee condition was 
caused by military service and more likely related to the 
effects of aging.  She further commented that there was no 
evidence in the literature that linked soft tissue injuries 
to the development of arthritis.  The Board observes that the 
examiner also stated that it was her conclusion that the 
Veteran had sustained a rupture of the semimembranous muscle, 
just superior to the knee joint; she did not comment on the 
significance of that finding with regard to the etiology of 
degenerative joint disease of the left knee.  

First, the Board finds that the evidence clearly shows that 
the Veteran sustained an injury to his left leg during 
service in 1952 in a motor vehicle accident.  The service 
treatment records are sketchy and note only a contusion to 
the left leg; in addition, the report of his separation 
examination indicates that the lower extremities were normal.  
However, the service treatment records do show that the 
vehicle in which the Veteran was riding overturned - the 
type of accident that would normally be expected to result in 
significant injury to occupants of the vehicle.  Further, a 
private nurse reported many years later that she had known 
the Veteran before and after his period of service and that 
she was a nurse for the physician who treated him for a left 
leg injury very soon after his separation from service.  She 
recalled that the Veteran was then in extreme pain and that a 
swollen area of his left leg was drained of infection and 
blood.  Although the treatment records of the physician are 
no longer available, the nurse's statement provides strong 
and competent evidence as to the treatment the Veteran 
received in 1952 which is completely consistent with the 
notations in the service treatment records.  

Moreover, both private and VA treatment records in recent 
years clearly show that the Veteran currently has a defect 
and scar in the posteromedial aspect of his left thigh that 
correspond to the area treated by the private physician in 
1952.  The record also shows that he has a sensory loss in 
the area of the defect and also distally in his left leg.  
Further, a VA examiner in May 2009 diagnosed rupture of the 
semimembranous muscle just superior to the left knee joint 
corresponding to the noted tissue defect.  

While the opinions of private physicians to the effect that 
the Veteran's left thigh condition resulted from the in-
service injury were based on evidence that did not include a 
review of his service treatment records, the history of the 
injury noted by the examiners was consistent with the service 
treatment records and the private nurse's statement.  
Therefore, the Board accords the private physicians' opinions 
great probative value.  

The opinions by the VA examiners in recent years, on the 
other hand, place great weight on the absence of evidence of 
actual injury to the knee joint in the service treatment 
records and on the report of a normal examination at the time 
of his separation from service.  While those facts are indeed 
shown by the record, the Board observes that the examiners 
did not mention the private nurse's statement, indicating 
that a significant hematoma developed as the result of the 
left leg injury and required drainage.  The examiner's 
opinion in May 2005, which attempted to minimize the effect 
of the "contusion" that was noted in service, ignored clear 
evidence in the record of the presence of a significant 
tissue defect overlying the distal medial aspect of the 
Veteran's left thigh, very near the knee joint, as well as 
the likely effects resulting from the accident involving an 
overturning vehicle.  To this extent, the Board accords 
lesser probative weight to the adverse opinions by the recent 
VA examiners.  

Weighing all of the above evidence, and affording the Veteran 
the benefit of the doubt, the Board concludes that service 
connection is established for rupture of the semimembranous 
muscle just superior to the left knee joint, with residual 
tissue defect and scar in the posteromedial aspect of the 
distal left thigh and sensory loss in the distal left thigh 
and left lower leg, as a result of injury incurred in the 
motor vehicle accident in service in 1952.  

However, no examiner has related the Veteran's current 
degenerative changes in the left knee noted on x-ray to the 
injury in service.  Significantly, the service treatment 
records do not mention any injury to the knee joint and the 
report of his separation examination states that the lower 
extremities were normal.  Moreover, recent VA examiners have 
specifically opined that the Veteran's current left knee 
arthritis is more likely due to his age, rather than to the 
in-service accident.  The examiners have also specifically 
opined that neither the service-connected left ankle 
disability nor the left thigh soft tissue injury caused or 
aggravated the left knee arthritis.  Further, the VA 
examiners have indicated that any current left hip disorder 
(diagnosed as left hip strain) is also not related in any way 
to the in-service injury or to the service-connected 
disabilities.  There is no evidence, lay or medical, that the 
Veteran currently has any left foot disorder, other than the 
left ankle disability for which service connection has 
already been established.  Service connection requires that 
the claimant have the claimed disorder.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); see also McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  

The Board acknowledges that the Veteran has reported, as he 
is competent to do, his observation of a continuity of 
symptomatology related to left leg disorders since service.  
However, such report must be weighed against the medical 
evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. 
Cir. 2006).  

Therefore, the Board concludes that service connection is not 
established for any other residuals of the left leg injury, 
including left hip, left knee, or left foot disorders, either 
on the basis of direct service incurrence or as secondary to 
a service-connected disability.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA satisfied its duty to notify by means 
of a December 2001 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  

The required notice was provided before the adverse decision 
in March 2002.  Although the appellant has the right to 
content-complying notice and proper subsequent VA process, he 
has received that notice.  Moreover, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices, including at a hearing.  Also, in August 2006, the 
RO notified the Veteran of the information and evidence 
necessary to establish the downstream elements of a rating 
and the effective date for a rating, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity, including at a hearing, to 
participate effectively in the processing of his claims and 
appeal.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
Veteran has been afforded VA compensation examinations, and 
VA and private treatment records covering the entire period 
of the appeal have been received.  No further development 
action is necessary.  


ORDER

Service connection for left hip, left knee, and left foot 
disorders as residuals of a left leg injury, to include as 
secondary to service-connected disability, is denied.  

Service connection is granted for rupture of the 
semimembranous muscle just superior to the left knee joint, 
with residual tissue defect and scar in the posteromedial 
aspect of the distal left thigh and sensory loss in the 
distal left thigh and left lower leg.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


